DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 11.  See MPEP § 608.01(n).  Accordingly, the claim 12 not been further treated on the merit.
Claim 3 is objected to because of the following informalities:  
Claim 3: perhaps applicant should replace “1PCD” in line 2 with –1PCB--. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108031874A [hereinafter CN] in view Patel et al. (U.S. 20100200291) [hereinafter Patel].

For claims 2, 3: it is very well known in the art to electrically isolate circuit elements except for contacting electrodes/ wires/ conductors.
CN does not teach a sensor module comprising a second PCB and one or more sensor chips connected to the second PCB.
Patel teaches that a sensor (temperature) chip 812 and a communication interface 814 could be mounted on the same circuit board/ PCB 811, Fig. 13. Patel also teaches that the communication interface could be either electrical or other types of communication (thus, WCC) [0101].
Therefore, Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the sensor of CN with a sensor chip of Patel (inherently comprising a second PCB), because both of these sensors would perform the same function  of sensing the parameter of interest, if one is replaced with another. 
Official Notice is taken with respect to claim 1: Having the particular length, thickness and width of the device, i.e., 10 mm to 30 mm, 3 mm to 10 mm and 10 mm to 30 mm, respectively, absent any criticality, is only considered to be the “optimum”  or “preferred” length, thickness, width/ dimensions used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the environment where the device is to be used, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the device of the particular dimensions, so as to be able to fit the device in the location/ environment of interest, as it is very well known in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108031874A [hereinafter CN] in view Patel et al. (U.S. 20100200291) [hereinafter Patel], as applied to claims above, and further in view of CN 206672162U [hereinafter CN2].
CN and Patel disclose the device as stated above.
They do not explicitly teach the limitations of claim 4.
CN2 teaches that wireless communication module and microprocessor could be packaged together (system in module).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have the WCC and the processor/ microprocessor packaged together, so as to make the device more compact, as well known in the art.

Allowable Subject Matter
Claims 5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lesesky et al. (U.S. 20200047567) [hereinafter Lesesky] teaches that a sensor chip 58 is placed onto a PCB assembly 45. It is very well known in the art that the sensor chip/ semiconductor sensor chip is comprising a semiconductor circuit/ substrate/ PCB; 0054]. The data from the sensor is wirelessly transmitted to a cloud server [0056].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             November 09, 2021